Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
November 16, 2017.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-17-00871-CV



                   IN RE AMANDA LYNN SHAW, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              308th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2016-63844

                        MEMORANDUM OPINION

      On November 2, 2017, relator Amanda Lynn Shaw filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West Supp. 2017);
see also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Michael Sydow, Jr., associate judge of the 308th District Court of Harris
County, to set aside his October 16, 2017 interim orders pending resumption of the
emergency temporary orders hearing.
         Effective September 1, 2017, the Texas Legislature expanded the courts of
appeals’ mandamus jurisdiction to include associate judges by amending Section
22.221(b)(3) of the Texas Government Code.1 However, the amendment applies
only to “a suit filed under Chapter 45, Title 1, Title 4, or Title 5, Family Code, on or
after the effective date of this Act.”2 The underlying suit was filed on September 21,
2016, before the September 1, 2017 effective date of the amendment. Therefore, we
have no jurisdiction over the associate judge in this mandamus proceeding.3

         Accordingly, we dismiss relator’s petition for lack of jurisdiction.


                                          PER CURIAM

Panel consists of Justices Boyce, Jamison, and Brown.




1
 See Tex. Gov’t Code Ann. § 22.221(b)(3) (providing that a court of appeals for a court of appeals
district may issue a writ of mandamus against “an associate judge of a district or county court
appointed by a judge under Chapter 201, Family Code, in the court of appeals district for the judge
who appointed the associate judge”).
2
    Act of June 15, 2017, 85th Leg., R.S., ch. 1013, § 2(b), 2017 Tex. Sess. Law Serv. 4051.
3
  See id. (“A suit filed under Chapter 45, Title 1, Title 4, or Title 5, Family Code, before the
effective date of this Act is governed by the law in effect on the date the suit was filed, and the
former law is continued in effect for that purpose.”
                                                  2